Title: From George Washington to Colonel Otho Holland Williams et al., 10 May 1779
From: Washington, George
To: Williams, Otho Holland



Gentlemen
Head Quarters [Middlebrook] May the 10th 1779

I have been favoured with Your Arrangement of the Maryland line from the Captains to the Ensigns inclusive, and with your Letter of the 4th Instant to General Smallwood upon the subject. I find by comparing it with the Arrangement made by the Board of General Officers, that there is a difference as you express. In the Latter, Captains Oldham & Gishline have arranged as the 26 & 27 Captains; whereas in Yours the first is Numbered the 30th and the last the 33d, Sundry Captains not named by the Board of General Officers being placed respectively before them.
As those Two Officers (Oldham & Gishline) were commissioned by the State and stand in the Arrangement made by the Board of General Officers No. 26 & 27 in the list of Captains; You will be pleased to report the causes which induced you to think, that they ought to be postponed respectively to Captns—Morris—Williams—Gaither—Grace—prawl and Walker; and which prevented the Latter from receiving Commissions and being arranged before them till this period. You have only observed in general terms—that you were of Opinion that several of the first Lieutenants (under which description these Gentlemen were) were entitled to Companies before some Captains mentioned in the Arran⟨gem⟩ent of the Board of General Officers ⟨a⟩nd therefore had arranged them accordingly. I must request your earliest attention to this business, it being my earnest wish to complete the arrangement as soon as it can be done—upon the best plan that circumstances will admit of.
You will be pleased to return me All the papers I transmit. I am Gentlemen with great regard & esteem Yr Most Obedt servt
Go: Washington
